Citation Nr: 1745076	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-27 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to the service-connected PTSD.

4.  Entitlement to total disability based upon individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2007 and August 2012 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The matter was before the Board in June 2015 and was remanded for additional development to include new VA examinations.  

FINDINGS OF FACT

1.  Diabetes mellitus, type II was not present during the Veteran's service, did not manifest within one year of separation from service, and the currently diagnosed diabetes mellitus, type II did not develop as a result of any incident during service, including the service-connected PTSD.

2.  Hypertension was not present during the Veteran's service, did not manifest within one year of separation from service, and the currently diagnosed hypertension did not develop as a result of any incident during service, including the service-connected PTSD.

3.  Peripheral vascular disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, or secondary to the service-connected PTSD.

4.  The Veteran's service-connected disability is not shown to be of such nature and severity as to have precluded him from securing or maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  Hypertension was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  Peripheral vascular disease was not incurred in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by letter dated December 2006.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are post-service VA medical records.  Also, the Veteran was afforded VA examinations in July 2012, February 2013, September 2015, and March 2016.  The Veteran's representative in his May 2017 post-remand brief asserts that the VA medical examinations are inadequate because they fail to provide a reliable etiology of the Veteran's disabilities.  However, the Board has reviewed the examinations and opinions in question and finds that they are adequate in spite of the representative assertions that they are insufficient.  In particular, the VA examiners interviewed the Veteran in-person, reviewed the Veteran's records, and provided opinions regarding the etiologies of the Veteran's disabilities that were supported by adequate explanations of rationale.  Consequently, the Board finds that the examinations are adequate and the Veteran will not be prejudiced by proceeding to adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, type II and hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus as being related to his active service.  Specifically, the Veteran claims that his diabetes mellitus is related to food and water he consumed while on duty in the Dominican Republic.  The Veteran also asserts that his disabilities are related to Agent Orange exposure.  See VA Form 21-4138 November 2007.

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumption include diabetes mellitus, Type II.  However, in order for the herbicide exposure presumptive provisions of 38 U.S.C.A. § 1116 to apply, it must also be shown that the Veteran was exposed to herbicide agents in service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service records do not support that he served in the Republic of Vietnam or was otherwise exposed to herbicide agents.  The Veteran's military personnel records show he was stationed at bases in Louisiana, North Carolina, Missouri, and Michigan.  Through the Veteran's service connection claim for PTSD it was also established that he served in the Dominican Republic from May to October 1965.  The Veteran was awarded the National Defense Service Medal, Good Conduct Metal, and Armed Forces Expeditionary.  See DD 214.  Additionally, the Veteran's military occupational specialties include clerk typist and administrative specialist.  The Veteran's identified duty stations and awards do not establish that he had service in the Republic of Vietnam or in places where exposure to Agent Orange is known or presumed.  As such, the Agent Orange presumption is not applicable.  

Regarding whether the Veteran's diabetes mellitus is otherwise related to his service, his STRs, to include his September 1966 service separation examination, are silent for any complaints, findings, treatment, or diagnosis related to diabetes mellitus.  In fact, the record contains no evidence of a diagnosis of diabetes mellitus until 2007, four decades after his service.  Since there is no evidence of diabetes mellitus in service, or within the first post service year, or evidence of continuity of symptomatology since service, service connection on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a) or under 38 C.F.R. § 3.303(b) is not available.  

The Veteran was afforded a VA examination in September 2015 to determine whether his diabetes mellitus was related to his service, and specifically to his contention that it was related to the food and water he consumed while serving in the Dominican Republic, or his service-connected PTSD.  The examiner noted that the Veteran was first diagnosed with diabetes in 2007, and opined that it was less likely than not that the Veteran's diabetes was caused by or aggravated by his service or service-connected PTSD.  The examiner explained that there was no document to show that the Veteran had any diabetes mellitus in service, and that the Veteran also admitted to not being treated for diabetes mellitus until many years after service.  The examiner further stated the Veteran's claim that the ingestion of food and water in the Dominican Republic during service contributed to his diabetes mellitus was without scientific merit, and noted that there was no evidence that his PTSD had aggravated his diabetes mellitus beyond its natural progression given the stable nature of that disease.  Instead, the examiner explained that diabetes mellitus, type II, was thought to be caused by a combination of genetic and environmental factors.  Regarding the scientific studies the Veteran had submitted to support his claim that his diabetes mellitus was caused by PTSD, the examiner indicated these studies told of an association but not a nexus.  The examiner did not find the studies persuasive.  

After weighing all the evidence, the Board finds great probative value in the September 2015 VA examiner's opinion and finds that service connection is not warranted on a direct or secondary basis.  Importantly, the September 2015 VA examination is the only opinion in the record that addresses the etiology of the Veteran's diabetes mellitus.  None of the Veteran's treatment records contain any such opinion.  Furthermore, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  In this case there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Therefore, the probative value of the articles that the Veteran submitted in support of his claim is low.  

Consideration has been given to the Veteran's allegation that his diabetes was due to his active service.  He is competent to testify as to symptoms he experiences, including those related to his current diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe diabetes, he lacks the medical training or qualification to diagnose diabetes or opine as to the causation of that disability.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

Accordingly, the criteria for service connection have not been met for diabetes.  That is, the evidence does not show that diabetes was diagnosed in service or within a year of service and the weight of the evidence is against a finding that diabetes has existed continuously since service or was caused or aggravated by his service-connected PTSD.  Therefore, the claim is denied.

Hypertension

The Veteran seeks service connection for hypertension; however, he has not reported having any symptoms during service or alleged that the onset of this disability was during service.  The Veteran's STRs show no diagnosis or treatment for hypertension.  His separation examination on September 1966 also showed a normal vascular system and blood pressure of 110/70.  No medical professional has provided any opinion indicating that the onset of the Veteran's currently diagnosed hypertension was during his service or was otherwise related to his military service.  The Veteran was first diagnosed with hypertension in 1999.  Based on the foregoing, hypertension was not present in service and there is no evidence of an onset within one year of separation from service, so service connection on a presumptive basis as a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a) or under 38 C.F.R. § 3.303(b) is not available.  There is also no evidence of continuity symptomatology since service, so consideration of 38 C.F.R. § 3.303(b) is not warranted.

The Veteran underwent a VA examination in February 2013 wherein the examiner diagnosed hypertension with an average blood pressure of 150/90.  The examiner opined that it was less likely as not that the Veteran's hypertension was related to or caused by his PTSD.  The examiner indicated that PTSD was a risk factor only and had the ability to aggravate hypertension.  The examiner further noted that the Veteran's service treatment records and postservice treatment records showed him as having normal vital signs to mild hypertension that was well-controlled on with low doses of medication.  There was no record found showing aggravation or the progression of uncontrolled hypertension.  

In light of the confusion created by the February 2013 VA examiner's medical opinion, which stated that the Veteran's hypertension was not related to his PTSD, but noted that PTSD was a risk factor, the Veteran was provided another VA examination in September 2015.  The September 2015 examiner noted that the Veteran was not treated in service for hypertension and opined that it was less likely than not that the Veteran's hypertension was caused by service or aggravated by his service-connected PTSD.  The examiner explained that the stable nature of the Veteran's hypertension indicated it was not aggravated beyond its normal progression.  The examiner also explained that factors such as ethnic group, obesity, family history, high-sodium diet, physical inactivity and diabetes could increase the risk of developing hypertension.  The examiner also explained that some medical conditions and medications could lead to secondary hypertension.  The examiner reviewed the record and found that the February 2013 VA examination report did not support a nexus for service connection as the examiner gave a rationale that was contradictory.  The examiner also addressed the medical articles submitted by the Veteran and, as noted above, found they indicated an association but not a nexus between the claimed disabilities and the Veteran's PTSD.

After weighing all the evidence, the Board finds great probative value in the September 2015 VA examiner's opinion and finds that service connection is not warranted on a direct or secondary basis.  Importantly, the September 2015 VA examination is the only opinion in the record that addresses the etiology of the Veteran's hypertension.  None of the Veteran's treatment records contain any such opinion.  Similarly, the studies by the Veteran do not establish that his PTSD caused or aggravated hypertension beyond its natural progression, as the examiner indicated the studies only establish an association.  As the September 2015 VA examiner's opinion was formed after interviewing and examining the Veteran, reviewing the evidence, and included a thorough rationale, the Board accords it great probative value.  As noted, generic studies carry little probative value.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996)

Although lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, to include the service-connected PTSD, service connection for hypertension is not warranted.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD, is denied.  

Peripheral vascular disease

The Veteran seeks service connection for peripheral vascular disease (PVD).  His service treatment records do not document any complaints of, or treatment for, a vascular disorder.  The September 1966 separation examiner found that the Veteran's heart, vascular system, and extremities were all normal.  The Veteran was first diagnosed with PVD in 1999.

The Veteran had a VA examination in February 2013 where the examiner noted a diagnosis of PVD.  The opined that the Veteran's PVD was not aggravated by his PTSD but noted poor diet and non-compliance could affect his PVD.  

The Veteran underwent another VA examination in September 2015.  Following a physical evaluation of the Veteran, and claims file review, the VA examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  There were no symptoms, treatment, or diagnosis of peripheral vascular disease during the Veteran's active service.  Additionally, the examiner noted the Veteran's diagnosis of PVD was first documented in 1999.  The examiner further noted that, per the Veteran's reports, he had been smoking since the age of 17.  The examiner explained that cigarette smoking was a known cause of peripheral vascular disease, and found cigarette abuse to be the more likely cause of the Veteran's peripheral vascular disease.   

The September 2015 VA examiner further found that the Veteran's PVD was not at least as likely as not proximately due to or aggravated by his service-connected PTSD.  As previously noted the Veteran submitted medical and news publications that indicated PTSD increased the risk for hypertension, diabetes, and coronary artery disease.  The examiner indicated that the studies showed a correlation but not a nexus.  The examiner explained that the Veteran's PTSD could show an association but not a nexus between PTSD and PVD.  The examiner also noted that the February 2013 VA examination did not support a nexus for service connection because it was contradictory.

The weight of the evidence indicates that the Veteran is not entitled to service connection for PVD.  The Veteran does not meet the basic criteria for service connection, because the Veteran's treatment records are silent for an in-service incurrence of vascular disease; and there is no competent medical opinion of record linking the Veteran's current PVD to a period of service.  The continuity of symptomatology does not exist since separation of service, because the record is silent for reports of, treatment for or even a diagnosis of PVD until decades after separation from service.  

Turning to matter of whether the Veteran's PVD was caused or aggravated by service-connected PTSD, the Board notes that the September 2015 examiner found that such a relationship was less likely than not.  The examiner indicated the smoking was the more likely cause for the Veteran's PVD and that the stable nature of the Veteran's PVD indicated it had not been aggravated beyond its normal progression by his PTSD.  The September 2015 VA examiner provided a competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds it highly probative.  As previously noted the medical summaries submitted by the Veteran carry little probative weight and are not more probative than the September 2015 VA examination.  

To the extent that the Veteran has claimed that PVD was caused, or aggravated by his service or PTSD, the Board does not find his medical opinions to be probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to service or his service-connected PTSD, such questions falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The weight of the probative evidence demonstrates that the Veteran does not have peripheral vascular disease due to service or secondary to his service-connected PTSD.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for peripheral artery disease is not warranted.

TDIU

VA regulations provide that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to permanently render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  A total disability rating may be assigned where the schedular rating is less than total when the disabled claimant is unable to secure or maintain substantially gainful employment by reason of one or more service-connected disabilities.  38 C.F.R. § 4.16(a).  In order for claimants who have one service-connected disability to qualify for TDIU under section 4.16(a), that disability must be rated 60 percent or greater.  Id.  In order for claimants who have two or more service-connected disabilities to qualify for a total disability rating, one of the disabilities must be rated 40 percent or greater, and the combined disability rating of all the claimant's disabilities must be 70 percent or greater.  Id.  For the purpose of determining whether the Veteran's disability ratings constitute a single disability rated 60 percent or multiple disabilities one of which is rated 40 percent or greater, certain disabilities can be combined if, among other possibilities, the disabilities share a common etiology.  Id.

It is VA's policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  By itself, the fact that a veteran is unemployed or has difficulty obtaining employment is not enough to establish entitlement to TDIU.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment."  Id. (emphasis original).  

The Veteran is service-connected for PTSD with a 70 percent disability rating.  The Veteran meets the rating criteria set forth in 38 C.F.R. § 4.16(a).

The Board observes that the Veteran has been unemployed since September 2012.  However, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD, by itself, has rendered him incapable of maintaining or following a course of substantially gainful employment. 

The Veteran at his psychological examination in July 2012 reported being depressed by his job because he sees people die and it makes him think about his current life.  He found the job as a nurse's aide degrading to him and being out of tune with the younger people who work with him.  He reported difficulty sleeping, being irritable, and very angry.  

August to October 2013 VA psychotherapy notes indicate that the Veteran complained of dissatisfaction in his relationship, and feeling like he was not able to motivate himself to be more productive.  He complained of symptoms for moderate depression.  The Veteran did not report symptoms of hopelessness, passive death wish, or active suicidal thoughts with a plan to hurt himself or symptoms of psychosis.  

The Veteran also underwent another psychological examination in March 2016.  The VA examiner noted the Veteran had symptoms of depressed mood and chronic sleep impairment.  It was noted that the Veteran was not taking any medications for his psychiatric symptoms.  The examiner found that the Veteran's PTSD was in partial remission.  The examiner also noted that the Veteran's sleep disturbance, diminished interested in activities, and unpleasant dreams could have an impact on his ability to function in an occupational environment.  The examination also indicated the Veteran had participated in vocational rehabilitation for brief period in 2013.  The Veteran had expressed interest in participating in an employment program but decided against it due to not wanting to pursue employment at the time.  

The Veteran in September 2012 submitted a letter of resignation from his position as a nurse's aide.  The Veteran originally sought part-time employment but no positons were available.  The Veteran cited that he could no longer do the strenuous lifting, stooping, and transporting of patients because of his medical conditions including coronary artery and peripheral artery disease.  The Veteran is not service-connected for any the cited reasons for his resignation.  As the VA examiner noted his PTSD is in partial remission and the Veteran resignation indicates his PTSD is not reason for his unemployment.  

Similarly, on September 2015 VA examination, it was the examiner's opinion that an opinion of the Veteran's employability could not be rendered because a "combination of factors" limited his gainful employment.  The examiner noted that the Veteran's last job was stopped because the Veteran stated the work environment exacerbated his PTSD.  However, the examiner noted the Veteran was also limited in his walking by his PVD.  

Based on the foregoing, the Board finds that the evidence of record indicates that despite his service-connected PTSD he does not meet the requirements for TDIU.  The Board has taken into consideration the symptoms reported by the Veteran.  His PTSD symptoms are no doubt symptoms that he struggles with.  However, the difficulty caused by these symptoms is accounted for in his disability rating of 70 percent.  Van Hoose, 4 Vet. App. at 363.  

Consequently, the Board has determined that the evidence of record weighs against a finding that the Veteran's service-connected disability has rendered him incapable of obtaining or maintaining substantially gainful employment and TDIU must be denied.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for peripheral vascular disease.

Entitlement to a TDIU rating is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


